Exhibit 10.19

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated December 9, 2014 (this
“Amendment”) is entered into among Aaron’s, Inc., a Georgia corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and SunTrust Bank, as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Lenders and SunTrust Bank, as Administrative Agent,
Swingline Lender and Issuing Bank, entered into that certain Amended and
Restated Revolving Credit and Term Loan Agreement dated as of April 14, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement;

WHEREAS, the Lenders agree to such requested amendments subject to the terms and
conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The cover page of the Credit Agreement is amended by adding the following at
the bottom of such cover page:

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Sole Bookrunner

and

BANK OF AMERICA, N.A.,

FIFTH THIRD BANK

and

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

as Joint Lead Arrangers

(b) The following definitions are added in the appropriate alphabetical order to
Section 1.1 of the Credit Agreement:

“First Amendment Effective Date” means December 9, 2014.

“First Amendment to Credit Agreement” means that certain First Amendment to
Credit Agreement dated as of the First Amendment Effective Date, by and between
Borrower, Administrative Agent, the Lenders party thereto and the Subsidiary
Loan Parties party thereto.

 

1



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that has not already become a Subsidiary Loan Party that (a) at any time
(i) accounted for five percent (5.0%) of Consolidated EBITDA for any period of
four (4) Fiscal Quarters ended or (ii) holds assets with an aggregate book value
equal to or greater than five percent (5.0%) of the aggregate fair market value
of the total assets of the Borrower and its Subsidiaries on a consolidated basis
or (b) when taken together with other Domestic Subsidiaries that are not already
Subsidiary Loan Parties, (x) accounted for ten percent (10.0%) of Consolidated
EBITDA for any period of four (4) Fiscal Quarters ended or (y) holds assets with
an aggregate book value equal to or greater than ten percent (10.0%) of the
aggregate fair market value of the total assets of the Borrower and its
Subsidiaries on a consolidated basis. Upon the acquisition of a new Domestic
Subsidiary or the merger or consolidation of any Person with or into an existing
Domestic Subsidiary (or the acquisition of other assets by an existing Domestic
Subsidiary), the qualification of the affected Domestic Subsidiary as a
“Material Subsidiary” pursuant to the foregoing requirements of this definition
shall be determined on a pro forma basis as if such Domestic Subsidiary had been
acquired or such merger, consolidation or other acquisition had occurred, as
applicable, at the beginning of the relevant period of four consecutive Fiscal
Quarters.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

(c) The following definitions in Section 1.1 of the Credit Agreement are amended
as follows:

(i) The definition of “Aggregate Revolving Commitments” is amended to read as
follows:

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding. On the First Amendment
Effective Date, the amount of Aggregate Revolving Commitments is $225,000,000.

(ii) The definition of “Anti-Terrorism Order” is deleted in its entirety.

(iii) The definition of “Applicable Margin” is amended by replacing the last
sentence of such definition with the following sentence:

Notwithstanding the foregoing, the Applicable Margin from the First Amendment
Effective Date until the financial statements and Compliance Certificate for the
Fiscal Quarter ending on December 31, 2014 are delivered shall be at Level III.

 

2



--------------------------------------------------------------------------------

(iv) The definition of “Applicable Percentage is amended by replacing the last
sentence of such definition with the following sentence:

Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the First Amendment Effective Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending on December 31, 2014 are
delivered shall be at Level III.

(v) The definition of “Consolidated EBITDA” is amended by deleting the “and”
immediately prior to clause (vii) and adding the following after clause (vii):

, (viii) one-time fees, costs and expenses (including without limitation legal
and other professional fees) in connection with (x) the retirement and severance
of Ronald W. Allen and David Buck and (y) the bid by Vintage Capital Management
to acquire the Borrower, and other proxy contests and shareholder proposals,
including costs, expenses and fees relating to responding to, defending and
settling such matters, in each case to the extent such fees, costs and expenses
were incurred prior to the First Amendment Effective Date, and (ix) transaction
closing costs, fees and expenses actually incurred during such period in
connection with the negotiation and closing of the First Amendment to Credit
Agreement, and the related amendments to the Loan Facility Agreement and the
Note Agreements and the related transaction documents, in each case paid during
such period to Persons that are not Affiliates of the Borrower or any
Subsidiary.

(vi) The definition of “Fee Letter” is amended to read as follows:

“Fee Letter” shall mean that certain letter agreement dated as of October 31,
2014, by and between the Borrower, SunTrust Robinson Humphrey, Inc. and the
Administrative Agent, setting forth certain fees applicable to the revolving
credit and term loan facilities described herein, either as originally executed
or as hereafter amended or modified.

(vii) The definition of “Joint Lead Arrangers” is amended to read as follows:

“Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., Bank of
America, N.A., Fifth Third Bank and Regions Capital Markets, a division of
Regions Bank, each in its capacity as a joint lead arranger in connection with
this Agreement.

(viii) The definition of “LIBOR” is amended by adding the following proviso at
the end of the proviso of such definition:

; provided, further, that, if LIBOR would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

(ix) The definition of “Maturity Date” is amended by replacing “December 13,
2017” therein with “December 9, 2019”.

(x) The definition of “Revolving Commitment Termination Date” is amended by
replacing “December 13, 2017” therein with “December 9, 2019”.

 

3



--------------------------------------------------------------------------------

(xi) The definition of “Sanctioned Country” is amended to read as follows:

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

(xii) The definition of “Sanctioned Person” is amended to read as follows:

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

(xiii) The definition of “Term Loan Commitment” is amended to read as follows:

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the First Amendment Effective
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule 1.1(b). The aggregate principal amount of all Lenders’
Term Loan Commitments as of the First Amendment Effective Date is $125,000,000.

(d) Section 2.6 of the Credit Agreement is amended to read as follows:

2.6 Term Loan Commitments. Immediately prior to the First Amendment Effective
Date, the aggregate outstanding principal amount of Term Loans was
$123,093,750. Subject to the terms and conditions set forth in this Agreement,
on the First Amendment Effective Date, each Lender holding a Term Loan
Commitment agrees to (x) extend the maturity date of its portion of the
outstanding term loan under the Existing Credit Agreement to the Maturity Date
and (y) make an advance in the amount of its Pro Rata Share of the $1,906,250
being advanced to the Borrower on the First Amendment Effective Date (and, to
the extent necessary such that the portion of such extended Term Loans held by
such Lender equals such Lender’s Term Loan Commitment, make additional advances
and/or permit the reallocation of its Term Loans among the other Lenders holding
Term Loan Commitments). The Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof.

(e) Section 2.10(c) of the Credit Agreement is amended to read as follows:

The Borrower unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Term Loan of such
Lender in equal quarterly installments payable on the last day of each March,
June, September and December, commencing on December 31, 2014, with each such
installment being in the aggregate principal amount for all Lenders equal to
$3,125,000 (and on such other date(s) and in such other amounts as may be
required from time to time pursuant to this Agreement); provided that, to the
extent not previously paid, the entire unpaid principal balance of the Term
Loans shall be due and payable in full on the Maturity Date.

 

4



--------------------------------------------------------------------------------

(f) Sections 4.16 and 4.17 of the Credit Agreement are deleted in their entirety
and replaced with the following Section 4.16:

Section 4.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers (in such capacity), employees (in such capacity) and, to the knowledge
of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Borrower, any
Subsidiary or any of their respective officers (in such capacity) or employees
(in such capacity), or (b) to the knowledge of the Borrower, any director or
agent of the Borrower or any Subsidiary is a Sanctioned Person. No Borrowing or
Letter of Credit, use by the Borrower or any Subsidiary of the proceeds thereof
or other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.

(g) Section 5.1(g) of the Credit Agreement is amended by (i) adding “, in each
case, on a quarter by quarter basis for such forecasted Fiscal Year
information;” at the end of such Section and (ii) deleting the period at the end
of such Section.

(h) Section 5.3 of the Credit Agreement is amended by adding the following
language immediately prior to the proviso appearing in said Section:

, including but not limited to the business of leasing and selling furniture,
consumer electronics, computers, appliances and other household goods and
accessories inside and outside of the United States of America, through both
independently-owned and franchised stores, providing lease-purchase solutions,
credit and other financing solutions to customers for the purchase and lease of
such products, the manufacture and supply of furniture and bedding for lease and
sale in such stores, and the provision of virtual rent-to-own programs inside
and outside of the United States of America (including but not limited to
point-of-sale lease purchase programs).

(i) Section 5.9(a) of the Credit Agreement is amended to read as follows:

(a) as an extension and continuation of Indebtedness owing under, and to amend,
this Agreement on the First Amendment Effective Date and to pay fees and
expenses related thereto and

(j) Section 5.9 of the Credit Agreement is amended by adding the following as a
new paragraph to such Section:

The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or

 

5



--------------------------------------------------------------------------------

transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

(k) Section 5.10(a) of the Credit Agreement is amended to read as follows:

(a) Within ten (10) Business Days (or such later date as the Administrative
Agent may agree in its sole discretion) after any Subsidiary is acquired or
formed, the Borrower shall (i) notify the Administrative Agent and the Lenders
thereof, (ii) if such Subsidiary is a Material Domestic Subsidiary, cause such
Subsidiary to become a Subsidiary Loan Party by executing agreements in the form
of Annex I to the Subsidiary Guarantee Agreement and (iii) if such Subsidiary is
a Material Domestic Subsidiary, cause such Domestic Subsidiary to deliver
simultaneously therewith similar documents applicable to such Domestic
Subsidiary described in Section 3.1 as reasonably requested by the
Administrative Agent. In the event that any Domestic Subsidiary that is not
already a Subsidiary Loan Party becomes a Material Domestic Subsidiary at any
time after its formation or acquisition, the Borrower shall have up to
(10) Business Days (or such later date as the Administrative Agent may agree in
its sole discretion) to cause it to (x) become a Subsidiary Loan Party by
executing agreements in the form of Annex I to the Subsidiary Guarantee
Agreement and (y) deliver simultaneously therewith similar documents applicable
to such Domestic Subsidiary described in Section 3.1 as reasonably requested by
the Administrative Agent.

(l) The first sentence of Section 5.10(b) of the Loan Facility Agreement is
amended to read as follows:

The Borrower may, after the Effective Date, acquire (subject to Section 7.4) or
form additional Foreign Subsidiaries.

(m) Section 6.1 of the Credit Agreement is amended to read as follows:

Section 6.1 Total Debt to EBITDA Ratio. The Borrower and its Subsidiaries shall
maintain, as of the last day of each Fiscal Quarter, a Total Debt to EBITDA
Ratio of not greater than (a) with respect to the Fiscal Quarter ending
December 31, 2014 and each Fiscal Quarter ending thereafter through and
including December 31, 2015, 3.25:1.00, and (b) for each Fiscal Quarter ending
thereafter, 3.00:1.00.

(n) Section 6.2 of the Credit Agreement is amended to read as follows:

Section 6.2 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
maintain, as of the last day of each Fiscal Quarter, a Fixed Charge Coverage
Ratio of not less than (a) with respect to the Fiscal Quarter ending
December 31, 2014 and each Fiscal Quarter ending thereafter through and
including December 31, 2015, 1.75:1.00, and (b) for each Fiscal Quarter ending
thereafter, 2.00:1.00.

 

6



--------------------------------------------------------------------------------

(o) Section 10.1(b) of the Credit Agreement is amended by adding the following
new clauses (iii) and (iv):

(iii) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(iv) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

(p) Section 10.3(b) of the Credit Agreement is amended by deleting the final
sentence of such Section in its entirety.

(q) Schedule 1.1(b) of the Credit Agreement is amended to read as Schedule
1.1(b) attached hereto.

(r) Schedule 2.24 of the Credit Agreement is amended by deleting the description
of the Irrevocable Standby Letter of Credit included therein and replacing such
description with “None.”.

2. Lender Joinder.

(a) Each lender party hereto that does not have a Commitment and/or outstanding
Loans under the Credit Agreement prior to the First Amendment Effective Date
(each, a “New Lender”) hereby agrees to provide a Revolving Commitment and a
Term Loan Commitment to the Borrower in the respective amounts set forth on
Schedule 1.1(b) attached hereto. Each New Lender with a Revolving Commitment
shall be deemed to have purchased, without recourse, a risk participation from
the Issuing Bank in all Letters of Credit issued by it under the Credit
Agreement and the obligations arising thereunder in an amount equal to its Pro
Rata Share of the obligations under such Letters of Credit, and shall
absolutely, and unconditionally assume, and be obligated to pay to the Issuing
Lender and discharge when due as provided in the Credit Agreement, its Pro Rata
Share of the obligations arising under such Letters of Credit. Each New Lender
shall be deemed to have purchased, without recourse, a risk

 

7



--------------------------------------------------------------------------------

participation from the Swingline Lender in all Swingline Loans made by it under
the Credit Agreement and the obligations arising thereunder in an amount equal
to its Pro Rata Share of the obligations under such Swingline Loans, and shall
absolutely and unconditionally assume, and be obligated to pay to the Swingline
Lender and discharge when due as provided in the Credit Agreement, its Pro Rata
Share of the obligations arising under such Swingline Loans.

(b) Each New Lender (i) represents and warrants that (1) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (2) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder, (3) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (4) it has delivered to the
Borrower and/or the Administrative Agent, as applicable, any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by such New Lender (including, but not limited to,
completion, execution and delivery of applicable Internal Revenue Service tax
withholding exemption forms); and (ii) agrees that it will (1) independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (2) perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

(c) Each of the Loan Parties, the Lenders (including the New Lenders) and the
Administrative Agent agrees that, as of the First Amendment Effective Date, each
New Lender shall (i) be a party to the Credit Agreement, (ii) be a “Lender” for
all purposes of the Credit Agreement and the other Loan Documents and (iii) have
the rights and obligations of a Lender under the Credit Agreement and the other
Loan Documents.

3. Aggregate Revolving Commitments and Term Loan. The Administrative Agent and
the Lenders agree that the Commitments of each of the Lenders immediately prior
to the effectiveness of this Amendment shall be reallocated (and to the extent
necessary with respect to each Lender, increased or decreased) among the Lenders
such that, immediately after the effectiveness of this Amendment in accordance
with its terms, the Commitments of each Lender shall be as set forth on Schedule
1.1(b) attached hereto. In order to effect such reallocations, assignments shall
be deemed to be made among the Lenders in such amounts as may be necessary, and
with the same force and effect as if such assignments were evidenced by the
applicable Assignments and Acceptances (but without the payment of any related
assignment fee), and no other documents or instruments shall be required to be
executed in connection with such assignments (all of which such requirements are
hereby waived). Further, to effect the foregoing, each Lender agrees to make
cash settlements in respect of any outstanding Loans, either directly or through
the Administrative Agent, as the Administrative Agent may direct or approve,
such that after giving effect to this Amendment, each Lender holds Loans equal
to its Pro Rata Share (based on the Commitment of each Lender as set forth on
Schedule 1.1(b) attached hereto).

4. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent in each case in a manner reasonably
satisfactory to the Administrative Agent and each Lender:

(a) Amendment. Receipt of a counterpart of this Amendment signed by each of the
Loan Parties, the Lenders and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

(b) Opinion of Counsel. Receipt of a favorable written opinion of Kilpatrick
Townsend & Stockton LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Loan Parties, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Lenders shall reasonably request.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) a certificate of the Secretary or Assistant Secretary of each Loan Party
attaching and certifying copies of its bylaws or operating agreement, as
applicable, and of the resolutions of its board of directors (or equivalent
governing body), authorizing the execution, delivery and performance of this
Amendment and certifying the name, title and true signature of each officer of
such Loan Party executing this Amendment; and

(ii) certified copies of the articles of incorporation or other charter
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation of such Loan Party.

(d) Material Adverse Effect. Since December 31, 2013, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect.

(e) No Default. At the time of and immediately after giving effect to the
Borrowings on the First Amendment Effective Date, no Default or Event of Default
shall exist.

(f) Representations and Warranties. At the time of and immediately after giving
effect to the Borrowings on the First Amendment Effective Date, all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects); provided, that to the extent such
representation or warranty relates to a specific prior date, such representation
or warranty shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by Material Adverse
Effect or other materiality, in which case such representations and warranties
shall be true and correct in all respects) only as of such specific prior date.

(g) Closing Certificate. Receipt by the Administrative Agent of a certificate,
dated the First Amendment Effective Date and signed by a Responsible Officer,
(i) confirming compliance with the conditions set forth in Sections 2(d),
(e) and (f), and (ii) certifying that (x) all consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any applicable laws, or by any contractual obligation of
each Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of this Amendment or any of the transactions
contemplated hereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and (y) no known investigation or
inquiry by any Governmental Authority regarding the Commitments or any
transaction being financed with the proceeds thereof shall be ongoing.

(h) OFAC, Patriot Act, Etc. Receipt by the Administrative Agent and any
requesting Lender of all documentation and other information with respect to the
Loan Parties that the Administrative Agent

 

9



--------------------------------------------------------------------------------

or such Lender, as applicable, has requested of the Borrower and which the
Administrative Agent or such Lender, as applicable, reasonably believes is
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

(i) Amendments to Loan Facility Documents. The Loan Facility Agreement and the
other Loan Facility Documents shall have been amended and restated in a manner
reasonably satisfactory to the Administrative Agent.

(j) Amendments to Note Agreements. The Note Agreements shall have been (or shall
be substantially simultaneously herewith) amended in a manner reasonably
satisfactory to the Administrative Agent.

(k) Fees and Attorney Costs. Receipt by the Administrative Agent, the Joint Lead
Arrangers and the Lenders of all fees and other amounts due and payable on or
prior to the First Amendment Effective Date, including reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or either Joint Lead Arranger.

5. Miscellaneous.

(a) This Amendment shall be deemed to be, and is, a Loan Document.

(b) Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Agreement or the other Loan Documents or any
certificates, documents, agreements and instruments executed in connection
therewith, (iii) affirms all of its obligations under the Loan Documents,
(iv) affirms that each of the Liens granted in or pursuant to the Loan Documents
are valid and subsisting and (v) agrees that this Amendment shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.

(c) Effective as of the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.

(d) Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Loan Parties as follows:

(i) such Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment;

(ii) this Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity); and

(iii) no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.

 

10



--------------------------------------------------------------------------------

(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment by telecopy, pdf or other similar electronic transmission shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

(f) This Amendment shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of Georgia.

[Signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     AARON’S, INC.     By:  

/s/ Gilbert L. Danielson

    Name:   Gilbert L. Danielson     Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:     AARON INVESTMENT COMPANY,     as a Guarantor  
  By:  

/s/ Gilbert L. Danielson

    Name:   Gilbert L. Danielson     Title:   Vice President and Treasurer    
AARON’S PRODUCTION COMPANY,     as a Guarantor     By:  

/s/ Gilbert L. Danielson

    Name:   Gilbert L. Danielson     Title:   Vice President and Chief Executive
Officer     99LTO, LLC,     AARON’S LOGISTICS, LLC,     AARON’S PROCUREMENT
COMPANY, LLC,     AARON’S STRATEGIC SERVICES, LLC,     each as a Guarantor    
By:   AARON’S, INC., as sole Manager     By:  

/s/ Gilbert L. Danielson

    Name:   Gilbert L. Danielson     Title:   Executive Vice President, Chief
Financial Officer     PROGRESSIVE FINANCE HOLDINGS, LLC,     as a Guarantor    
By:  

/s/ Gilbert L. Danielson

    Name:   Gilbert L. Danielson     Title:   Executive Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

Prog Finance Arizona, LLC Prog Finance California, LLC Prog Finance Florida, LLC
Prog Finance Georgia, LLC Prog Finance Illinois, LLC Prog Finance Michigan, LLC
Prog Finance New York, LLC Prog Finance Ohio, LLC Prog Finance Texas, LLC Prog
Finance Mid-West, LLC Prog Finance North-East, LLC Prog Finance South-East, LLC
Prog Finance West, LLC NPRTO Arizona, LLC NPRTO California, LLC NPRTO Florida,
LLC NPRTO Georgia, LLC NPRTO Illinois, LLC NPRTO Michigan, LLC NPRTO New York,
LLC NPRTO Ohio, LLC NPRTO Texas, LLC NPRTO Mid-West, LLC NPRTO North-East, LLC
NPRTO South-East, LLC

NPRTO West, LLC,

each as a Guarantor

By:   PROG LEASING, LLC, Sole Manager   By:   PROGRESSIVE FINANCE     HOLDINGS,
LLC, Sole Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President PANGO LLC, as a
Guarantor By:   PROGRESSIVE FINANCE HOLDINGS, LLC, Sole Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PROG LEASING, LLC, as a Guarantor By:   PROGRESSIVE FINANCE HOLDINGS, LLC, Sole
Manager By:  

/s/ Gilbert L. Danielson

Name:   Gilbert L. Danielson Title:   Executive Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     SUNTRUST BANK,     as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender     By  

/s/ Toby Stoops

    Name:   Toby Stoops     Title:   Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     Bank of America, N.A.,     as a Lender     By  

/s/ Ryan Maples

    Name:   Ryan Maples     Title:   Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     FIFTH THIRD BANK,     as a Lender     By  

/s/ Kenneth W. Deere

    Name:   Kenneth W. Deere     Title:   Senior Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     Regions Bank,     as a Lender     By  

/s/ Gilbert H. Reese

    Name:   Gilbert H. Reese     Title:   Senior Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     Branch Banking and Trust Company,     as a Lender     By  

/s/ Bradley B. Sands

    Name:   Bradley B. Sands     Title:   Assistant Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     Citizens Bank, N.A.,     as a Lender     By  

/s/ Peter van der Horst

    Name:   Peter van der Horst     Title:   Senior Vice President

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

LENDERS:     Synovus Bank,     as a Lender     By  

/s/ Mike Sawicki

    Mike Sawicki     Corporate Banking

 

FIRST AMENDMENT TO CREDIT AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

LENDER COMMITMENTS

 

Lender

   Revolving
Commitment      Term Loan
Commitment  

SunTrust Bank

   $ 47,142,857.14       $ 26,190,476.19   

Bank of America, N.A.

   $ 38,571,428.57       $ 21,428,571.43   

Fifth Third Bank

   $ 38,571,428.57       $ 21,428,571.43   

Regions Bank

   $ 38,571,428.57       $ 21,428,571.43   

Branch Banking & Trust Company

   $ 34,285,714.29       $ 19,047,619.05   

Citizens Bank

   $ 17,142,857.14       $ 9,523,809.52   

Synovus Bank

   $ 10,714,285.71       $ 5,952,380.95      

 

 

    

 

 

 

Total:

   $ 225,000,000.00       $ 125,000,000.00   